—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules that prohibit possessing a weapon and possessing an altered item. The detailed misbehavior report stating that a dJA-inch screw taped on one end and two broken tweezers were found underneath some papers at the bottom of petitioner’s locker following a search of his cell provides substantial evidence to support the determination of guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Scott v Coombe, 238 AD2d 648). A reasonable inference of possession arises from the fact that the contraband was found in an area within petitioner’s control, even though access to the area may not have been exclusive (see, Matter of Stile v Goord, 285 AD2d 693; Matter of Scott v Coombe, supra). Although petitioner denied “knowledgeable intent” that the contraband was present, this created a credibility issue for the Hearing Officer to resolve (see, Matter of Stile v Goord, supra). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Crew III, J. P., Spain, Mugglin, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.